Citation Nr: 0922040	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial higher (compensable) rating for 
loss of the maxilla, in the area of teeth numbers 7 through 
10.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 RO rating decision 
that granted service connection and a noncompensable rating 
for loss of the maxilla, in the area of teeth numbers 7 
through 10, effective April 5, 2007.  In May 2009, the 
Veteran testified at a Board videoconference hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

Since the effective date of service connection on April 5, 
2007, the disability due to the Veteran's loss of the 
maxilla, in the area of teeth numbers 7 through 10, has been 
manifested by loss of 25 to 50 percent of the maxilla, 
replaceable by prosthesis.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for loss of the maxilla, 
in the area of teeth numbers 7 through 10, have been met 
continuously since service connection for that disorder 
became effective on April 5, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.150, Diagnostic Codes 9914, 9915, 
9916 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in an October 2007 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A May 2008 letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in September 2008.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Further, the Board finds 
it pertinent that in the May 2008 letter (noted above) the 
Veteran was specifically provided with the criteria for 
higher ratings for his service-connected loss of use of the 
maxilla, in the area of teeth numbers 7 through 10.  
Therefore, a remand for additional notification would serve 
no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; articles 
submitted by the Veteran; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service private and VA treatment records; VA examination 
reports; and articles submitted by the Veteran.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

The RO has rated the Veteran's loss of the maxilla, in the 
area of teeth numbers 7 through 10, under Diagnostic Code 
9915.  Under Diagnostic Code 9915, loss of half or less of 
the maxilla, a zero percent rating is assigned for loss of 
less than 25 percent of the maxilla if replaceable by 
prosthesis.  A 20 percent rating is assigned for loss of less 
than 25 percent of the maxilla if not replaceable by 
prosthesis.  Where the loss is between 25 and 50 percent, a 
30 percent rating is assigned if the loss is replaceable by 
prosthesis, and a 40 percent rating is assigned if the loss 
is not replaceable by prosthesis. 38 C.F.R. § 4.150, 
Diagnostic Code 9915.

Additionally, under Diagnostic Code 9914, loss of more than 
half of the maxilla, a 50 percent rating is assigned when 
there is evidence of loss of more than half of the maxilla 
replaceable by prosthesis and a 100 percent rating is 
assigned when the loss of more than half of the maxilla is 
not replaceable by prosthesis. 38 C.F.R. § 4.150, Diagnostic 
Code 9914.  

Under Diagnostic Code 9916, malunion or nonunion of the 
maxilla, a zero percent rating is assigned for slight 
displacement, a 10 percent rating is assigned for moderate 
displacement, and a 30 percent rating is assigned for severe 
displacement. 38 C.F.R. § 4.150, Diagnostic Code 9916.  

Private treatment records dated from February 2003 to March 
2007 show treatment for dental problems.  

A March 2007 statement from S. L. Rasner, DMD, MAGD, 
indicated that the Veteran was evaluated for bone loss in the 
area of teeth numbers 7 through 10.  Dr. Rasner stated that 
it appeared that the Veteran had lost 60 to 70 percent of the 
original bone, bilaterally and vertically.  Dr. Rasner 
reported that such figures were consistent with bone loss in 
patients following removal of their maxillary teeth.  

VA treatment records dated from April 2007 to January 2008 
show treatment for disorders including dental problems.  

A February 2008 VA dental examination report noted that the 
Veteran was status post a rifle butt trauma in 1952 with the 
loss of teeth numbers 7, 8, 9, and 10, by extraction.  The 
examiner indicated that there were no comorbidities and that 
the Veteran had undergone multiple replacements of facings.  
It was noted that the Veteran was last seen at a VA facility 
in 2007 with superlative aesthetics.  The examiner indicated 
there were no impairments and that the Veteran had lost 
eleven posterior teeth, unrelated to his service-connection 
claim.  The examiner reported that the Veteran had Class IIA 
dentition replaced by a fixed partial denture that was 
serviceable.  The examiner indicated that the maximum inter-
incisal range was greater than 45 mm, and that the right and 
left range of lateral excursion was greater than 15 mm, all 
without pain.  

The examiner reported that "RRR" was within normal limits, 
maximum anterior, approximately 20 to 25 percent with teeth 
numbers 7 and 8, and somewhat less on teeth numbers 9 and 10.  
The examiner indicated that the extraoral examination was 
within normal limits without scar formation or aesthetic 
deformities.  The examiner stated that the intraoral 
examination showed the need to rule out xerostomia and that 
the Veteran stated that there was none.  It was noted that 
that there were no carries.  The examiner stated that an X-
ray showed limited bone loss, except at the maxillary molars 
(20 to 30 percent with clinical recession).  It was noted 
that "RRR" was less than 25 percent, with adequate bone 
height, breadth, and width.  The examiner indicated that the 
loss of teeth was due to the extraction of dentition 
necessitated by the service-connected trauma (rifle butt, 
1952).  The examiner commented that the loss of maxilla was 
less than 25 percent of part of the maxilla.  

A March 2008 statement from Dr. Rasner noted that the 
question was what percentage of the Veteran's entire maxilla 
did his bone loss represent?  Dr. Rasner stated that the 
Veteran's teeth numbers 7 through 10 represented 4 of 14 
teeth found in most adult dentitions.  Dr. Rasner indicated 
that, therefore, it would be approximately slightly under 
one-third.  Dr. Rasner stated that to be clear, the Veteran's 
bone loss represented slightly less than one-third of the 
entire maxilla.  

A March 2008 statement from P. J. Marcucci, D.D.S., reported 
that as a result of the extractions of teeth numbers 7, 8, 9, 
and 10, the Veteran had lost 50 to 60 percent of the 
maxillary ridge (approximately 30 percent of the maxillary 
anterior ridge).  Dr. Marcucci indicated that teeth numbers 6 
and 11 had been compromised as a result due to the 
fabrication of a 6 unit bridge.  It was noted that there was 
no question that the Veteran's bridge had to be replaced.  

VA treatment records dated from March 2008 to January 2009 
referred to continuing treatment.  

A July 2008 VA dentistry note indicated that the Veteran's 
entire claims file was reviewed.  The examiner stated that 
the Veteran was missing teeth numbers 7, 8, 9, and 10 with a 
slight loss of the alveolar ridge in that area.  The examiner 
reported that the missing teeth were replaced by an adequate 
fixed prosthesis utilizing teeth numbers 6 and 11 as 
abutments.  It was noted that teeth numbers 7, 8, 9, and 10 
were pontics.  The examiner indicated that the Veteran had 
lost, at the most, 5 percent of his maxilla, all in the 
anterior region.  

A March 2009 statement from Dr. Marcucci reported that the 
Veteran had an existing fixed bridge in his maxillary 
anterior region which included teeth numbers 6 through 11.  
Dr. Marcucci stated that teeth numbers 6 and 11, which were 
the cuspids, were the abutments and that teeth numbers 7, 8, 
9, and 10 were the maxillary incisors and they were the 
pontics.  Dr. Marcucci indicated that according to the 
Veteran, teeth numbers 7, 8, 9, and 10 were lost in the 1950s 
while serving his country and that the bridge was fabricated 
at that time.  Dr. Marcucci reported that over the years, at 
least 50 to 60 percent of the maxillary ridge had resorbed 
and that the fixed bridge was presently inadequate and needed 
replacement.  Dr. Marcucci noted that failure to deal with 
that problem over the short term might lead to loss of teeth 
numbers 6 and 11 and a far greater challenge in restoring the 
Veteran's condition.  Dr. Marcucci reported that same 
information in a May 2009 letter.  

Viewing all the evidence, the Board finds that continuously 
since the effective date of service connection on April 5, 
2007, there is a reasonable basis for finding that the 
criteria for a 30 percent rating for the Veteran's loss of 
maxilla, in the area of teeth numbers 7 through 10, are met 
under Diagnostic Code 9915.  The Board observes that at a 
February 2008 VA dental examination, the examiner indicated 
that the Veteran had a fixed partial denture and that his 
loss of the maxilla was less than 25 percent of part of the 
maxilla.  The Board notes, however, that in a March 2008 
statement, Dr Rasner reported that the Veteran's teeth 
numbers 7 through 10 represented 4 of 14 teeth found in most 
adult dentitions and that, therefore, the Veteran's loss of 
the maxilla would be approximately slightly under one-third 
of the entire maxilla.  Also, in a March 2008 statement, Dr. 
Marcucci indicated that as a result of extractions of teeth 
numbers 7, 8, 9, and 10, the Veteran had lost 50 to 60 
percent of the maxillary ridge (approximately 30 percent of 
the maxillary anterior ridge).  The Board further observes 
that a July 2008 VA dentistry note reported that the Veteran 
had lost, at the most, 5 percent of his maxilla, all in the 
anterior region.  The Board notes that although the examiner 
pursuant to the July 2008 VA treatment entry stated that he 
had reviewed the Veteran's claims file, his opinion as to a 5 
percent loss of maxilla appears to be contradictory as to 
most of the other evidence of record.  

The Board observes that the medical evidence clearly includes 
differing opinions as to the amount of the loss of the 
Veteran's maxilla.  The Board notes that two private dentists 
(Dr. Rasner and Dr. Marcucci) have specifically reported that 
the Veteran has lost either slightly under one-third of the 
maxilla or approximately 30 percent of the maxilla, 
respectively.  The Board observes, therefore, that there is 
evidence of record that the Veteran has a loss of 25 to 50 
percent of the maxilla that is replaceable by prosthesis as 
required for a 30 percent rating under Diagnostic Code 9915.  
The Board notes that there is no evidence of record 
indicating that the Veteran has loss of 25 to 50 percent of 
the maxilla that is not replaceable by prosthesis as required 
for a higher 40 percent rating under Diagnostic Code 9915.  
The evidence clearly shows that the Veteran has a prosthesis.  

Additionally, the Board notes that there is no evidence of 
record that the Veteran has loss of more than half of the 
maxilla replaceable by prosthesis as required for a higher 50 
percent rating under Diagnostic Code 9914.  The evidence also 
fails to show malunion or nonunion of the maxilla and, 
therefore, Diagnostic Code 9916 does not apply in this 
matter.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
Veteran's loss of the maxilla, in the area of teeth numbers 7 
through 10, has continuously been 30 percent disabling since 
April 5, 2007, when service connection for that disorder 
became effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The evidence does not reflect that the 
Veteran's loss of the maxilla, in the area of teeth numbers 7 
through 10, alone, has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned rating), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Based on the 
foregoing, the Board finds that referral for consideration of 
assignment of extra-schedular ratings is not warranted.  38 
C.F.R. § 3.3219(b)(1).  

Thus, an increased rating to 30 percent, continuously since 
April 5, 2007, for loss of the maxilla, in the area of teeth 
numbers 7 through 10, is granted.  The Board has considered 
the benefit-of-the-doubt rule in making the current decision.  
38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  






ORDER

A higher rating of 30 percent, but not greater, is granted 
for residuals of loss of the maxilla, in the area of teeth 
numbers 7 through 10, continuously since the effective date 
of service connection on April 5, 2007, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


